Exhibit 99.1 For Immediate Release Investor Contact: MKR Group Inc. Todd Kehrli (323) 468-2300 meet@mkr-group.com MeetMe Announces Proposed Public Offering of Common Stock NEW HOPE, Pa., July 22, 2014 – MeetMe, Inc. (NASDAQ: MEET), the public market leader for social discovery, today announced its intention to offer shares of its common stock in an underwritten public offering. MeetMe expects to grant the underwriters a 30-day option to purchase up to an additional 15% of the shares of common stock offered in the public offering to cover overallotments, if any. The offering is subject to market conditions and there can be no assurance as to whether or when the offering may be completed, or as to the actual size or terms of the offering. JMP Securities is acting as the sole book-running manager and Janney Montgomery Scott LLC and Northland Capital Markets are serving as co-managers. MeetMe expects to use the net proceeds from the offering for working capital and other general corporate purposes. The offering is being made pursuant to an effective shelf registration statement (333-190535) previously filed with theSecurities and Exchange Commission(SEC). A preliminary prospectus supplement and accompanying base prospectus describing the terms of the offering will be filed with theSEC. Before investing in MeetMe, you should read the prospectus supplement and the accompanying prospectus, and other documents that MeetMe has filed or will file with theSEC, for information aboutMeetMe and this offering. When available, copies of the preliminary prospectus supplement and accompanying prospectus relating to the offering may be obtained by contacting JMP Securities LLC, 600 Montgomery Street, 10th Floor, San Francisco, California 94111, Attention: Prospectus Department,
